Citation Nr: 0423206	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-06 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for Chapter 35 
Dependents' Educational Assistance.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hypertension, to 
include an enlarged heart.

4.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD).

5.  Entitlement to service connection for residuals of 
pneumonia.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1971 to December 
1974.

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA) issued in August 1999, 
March 2001, August 2001, and October 2002.  The veteran and 
his spouse testified at a hearing at the RO in February 2002.  
The veteran testified at a Board hearing in October 2003.  

In materials submitted by the veteran to the Board in May 
2004, the veteran appears to be raising a claim of 
entitlement to service connection for respiratory cancer.  
This matter does not appear to be in appellate status and is 
hereby referred to the RO for appropriate action.

The issue of service connection for hypertension, to include 
an enlarged heart and to include as due to service-connected 
lung tumor with severe inflammatory lung disease, squamous 
cell carcinoma versus residuals of silica exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that entitlement to special monthly 
compensation based on the need for aid and attendance is 
based, in part, on the ratings assigned to a veteran's 
service-connected disabilities.  Because adjudication of the 
service connection issue being remanded has an impact on the 
determination of eligibility for special monthly 
compensation, the Board defers action on this issue.

In November 2003 and in May 2004, the Board received 
additional items of evidence from the veteran including 
medical evidence.  The veteran indicated that he wished to 
waive preliminary RO review of this newly received evidence.  
The veteran also indicated in the May 2004 correspondence 
that there were certain errors in the transcript of the 
October 2003 Board hearing.  The Board has reviewed the 
veteran's assertions regarding his hearing testimony and 
finds them to be reasonable.  The veteran's copy of the 
transcript on which he marked certain corrections has been 
associated with the claims file. 

Finally, the Board notes that by way of correspondence dated 
September 2001, the veteran withdrew his claim for 
entitlement to an increased rating for hearing loss 
disability.  In addition, the Board notes that by way of 
correspondence dated November 2001, the veteran expressed 
satisfaction with the RO's decision to grant an earlier 
effective date for his lung disability and the grant of 
service connection for a low back disability.  Therefore, 
these issues are no longer in appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected lung disability has been 
permanently disabling since June 18, 1999.

2.  The veteran's sinusitis is causally related to his active 
duty service.

3.  GERD was not manifested during the veteran's active duty 
service or for many years after separation from service, nor 
is GERD otherwise related to such service.

4.  Residuals of pneumonia were not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor are residuals of pneumonia 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of June 
18, 1999, for the grant of Chapter 35 Dependents' Educational 
Assistance have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 (2003).

2.  Sinus disability was incurred during the veteran's active 
duty service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  GERD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  Residuals of pneumonia were not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. §§  
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection and effective dates for disabilities.  The 
May 2001 VCAA letter, the May, August and September 2001 
statements of the case and the August and September 2001 
supplemental statements of the case informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board recognizes that VCAA notice as to what information 
and evidence must be submitted by the claimant, what 
information and evidence would be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertained to the claim was given to the 
claimant subsequent to initial agency of original 
jurisdiction (AOJ) adjudication of the claims.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May, August and 
September 2001 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Therefore, to decide the appeal 
would not be prejudicial error to the claimant.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records and private medical records.  The 
record includes a VA medical examination and extensive VA 
medical records.  Although the veteran has not been provided 
a VA examination with respect to his GERD and pneumonia 
claims, the Board notes that the veteran's medical records 
are devoid of reference to a diagnosis of or treatment for 
GERD or pneumonia.  The only references to pneumonia in the 
veteran's post-service medical records are based on the 
veteran's self-reported medical history and there is no 
reference to GERD until sometime in the 1990s, more than 20 
years after discharge from service.  Under the circumstances, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Even assuming that he has current 
disabilities, with a complete lack of persuasive evidence of 
in-service incurrence or aggravation and a lack of evidence 
of a continuity of symptoms for many years after service, any 
etiology opinions would be purely speculative.  The Board 
again emphasizes that no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Earlier Effective Date

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.

The evidence shows that the veteran has been granted service 
connection for a lung disability at a 100 percent rating, 
effective on June 18, 1999.  After reviewing the pertinent 
evidence, the Board believes that there is some medical 
evidence of record suggesting that the veteran's lung 
disability has been permanently disabling since June 18, 
1999.  The Board specifically notes the August 2001 letter 
from Dr. Lucke which states that in his medical opinion, the 
lung disease and lung mass were present when the veteran 
filed his service connection claims in June 1999 and the 
September 2002 letter from Dr. Lucke which states that the 
damage to the veteran's lung from the lung disease and mass 
is permanent and irreversible.  In light of these medical 
opinions, and after resolving the benefit of the doubt in 
favor of the veteran, the Board finds that the veteran's lung 
disability was permanently disabling as of June 18, 1999 and 
that an effective date of June 18, 1999 is warranted for the 
grant of Chapter 35 Dependents' Educational Assistance.  

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Sinusitis

The Board notes that the veteran's service medical records 
document several nasal ailments in service. The veteran's 
service records, specifically his Form DD-214, document that 
the veteran worked in a quarry during active duty service.  
The RO has already granted a lung disability based on 
exposure to silica dust in service.  Therefore, the Board 
believes that exposure to silica dust in service has been 
conceded.

The veteran's current medical records indicate complaints of 
sinus drainage.  In a December 2002 letter, Dr. Williams, 
Chief of Ear, Nose and Throat Service at the VA Medical 
Center in Asheville, NC stated that it was his opinion that 
the veteran's nasal symptoms are most likely caused by his 
exposure to silica dust in service.  There are no contrary 
medical opinions of record.  Based on this medical evidence, 
the Board finds that service connection for a sinus 
disability is warranted.

GERD

The Board initially notes that the veteran's service medical 
records are devoid of reference to any complaints or 
diagnosis of GERD.  The records do demonstrate that the 
veteran was treated on a couple of occasions for 
gastroenteritis.  However, the evidence shows that these were 
acute episodes as there is no evidence of chronicity or 
permanent residual shown.  In fact, an August 1974 dental 
questionnaire completed by the veteran shows that he reported 
he had no throat or stomach trouble.  In addition, his 
September 1974 discharge examination report demonstrates that 
the veteran did not complain of GERD and that his throat and 
abdomen were clinically evaluated as normal.  This suggests 
that not only was the veteran of the opinion that he had no 
GERD, but that trained medical personnel found no such 
disorder on clinical examination.  The Board also finds it 
significant when the veteran filed for compensation for other 
disorders in December 1974, he but made no mention of GERD or 
any other esophageal or stomach disorder.  This suggests that 
the veteran himself at that time did not believe he had GERD 
since it would be reasonable to assume that he would have 
included this disorder in his claim based on other 
disabilities.

The VA medical records suggest that the veteran currently 
suffers from GERD, with the first indication of GERD in the 
mid-1990s, approximately 20 years after the veteran's 
discharge from active duty service.  However, the medical 
evidence of record does not etiologically relate the 
veteran's GERD to his active duty service.  In light of the 
lack of evidence of in-service incurrence of GERD and the 
lack of evidence of any continuing symptomatology for almost 
20 years after discharge from service, the Board finds that 
service connection for GERD in not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Pneumonia

The veteran's medical records are devoid of reference to 
pneumonia.  The veteran was diagnosed with an upper 
respiratory infection in September of 1972; however, there is 
no indication that this was a chronic condition with 
permanent residuals.  The Board acknowledges the veteran's 
contentions that his upper respiratory infection was really 
pneumonia; however, opinions regarding medical matters 
require medical skills and must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence of record to suggest that the upper 
respiratory infection noted in service was really pneumonia.  
Whatever the nature of the September 1972 upper respiratory 
infection, it appears that it was acute in nature and 
resolved without leaving permanent residuals as there is no 
evidence of any chest infections subsequently in service or 
after service until 1983.  In addition, the Board notes that 
the veteran's September 1974 discharge examination report 
shows that he made no complaints regarding any lung or chest 
problems and that his lung and chest were clinically 
evaluated as normal by trained medical personnel.  The 
veteran also made no mention of pneumonia in his December 
1974 claim based on other disorders. 

The Board acknowledges the veteran's contentions from his RO 
and Board hearings that he was hospitalized during service 
for pneumonia.  However, not only does the medical evidence 
of record not support this contention, the record 
demonstrates that the veteran claimed in an August 1974 
dental questionnaire to have only been hospitalized twice in 
the prior five years - once for nose surgery and once for 
throat surgery.  The veteran did not claim to have been 
hospitalized for treatment for pneumonia.  The Board finds 
this statement to be more persuasive than the veteran's more 
recent statements regarding the alleged hospitalization for 
pneumonia because it was made in the course of seeking 
treatment and was made much closer in time to the alleged 
event.  In short, there is no evidence of pneumonia or a 
respiratory infection in service that was chronic or left 
permanent residuals.

Medical records from the early 1980s to present time show 
that the veteran has been treated for various upper 
respiratory infections and bronchitis.  However, there is no 
medical evidence to suggest that any of current respiratory 
and lung disabilities are related to the one incident of 
upper respiratory infection in September of 1972.  The Board 
notes that the veteran does currently have some upper 
respiratory symptoms, such as chronic cough, but that these 
symptoms have been etiologically related to his service-
connected lung disorder by Dr. Lucke in his August 2001 
letter.

In summary, there is no medical evidence to suggest 
incurrence of pneumonia during active duty service, nor any 
evidence of current residuals of pneumonia.  Therefore, the 
Board finds that service connection for residuals of 
pneumonia is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

An effective date of June 18, 1999, is warranted for the 
grant of Chapter 35 Dependents' Educational Assistance.  
Entitlement to service connection for sinusitis is warranted.  
To this extent the appeal is granted.  

Entitlement to service connection for GERD and for residuals 
of pneumonia is not warranted.  To this extent, the appeal is 
denied.


REMAND

As noted above, the veteran has applied for service 
connection for hypertension, to include an enlarged heart and 
to include as due to his service-connected lung disability.  
VA x-ray reports from February 2001 suggest that the veteran 
has an enlarged heart.  The August 2002 letter from Dr. Lucke 
states that the veteran's service-connected lung mass could 
lead to pulmonary hypertension.  At his October 2003 Board 
hearing, the veteran testified that he believes that his 
service connected lung mass is causing his enlarged heart and 
hypertension.  The Board believes that a VA examination is 
necessary in order to adjudicate this claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide, to include any 
pertinent evidence in his possession.

2.  The RO should schedule the veteran 
for an appropriate VA cardiovascular 
examination.  It is imperative that the 
veteran's c-file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special test should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

a)  Does the veteran currently 
suffer from hypertension and/or an 
enlarged heart?

b)  If so, the examiner should 
specifically provide an opinion as 
to whether it is at least as likely 
as not that any current 
hypertension and/or enlarged heart 
was caused by or aggravated by his 
service-connected lung disease and 
lung mass.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for hypertension.  
The RO should also determine if special 
monthly compensation based on the need 
for the aid and attendance of another 
person is warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



